Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
In response to an Office action mailed on 09/02/2021 ("09-02-21 OA"), the Applicant (i) substantively amended the independent claim 1 to include most of the limitations of the previously-indicated allowable claim 6 and the intervening claim 3 and then canceled claims 3 and 6, (ii) amended claims 4, 5, 7 and 8, (iii) amended the independent claim 15 to include the limitations of the previously-indicated allowable claim 16 and then canceled claim 16 and (iv) amended the title on 12/01/2021 ("12-01-21 Response").
Currently, claims 1, 2, 4, 5, 7-15 and 17-20 are pending with claims 18-20 being previously withdrawn.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Since Invention I (Group I) directed to a method was elected without traverse on 08/12/2021, the withdrawn method claims 18-20 have been canceled via Examiner's Amendment below (see Section 1302.04 of the MPEP).

Independent claim1 has been amended.
1. 	(Currently Amended)  A method for manufacturing a display device, the method comprising:
preparing a display panel which defines a folding area folded with reference to a virtual folding axis, a first non-folding area and a second non-folding area adjacent to both sides of the folding area, and which displays an image;
providing a resin on a first surface of the display panel;
primarily hardening the resin; and
secondarily hardening a first resin area of the resin, which corresponds to the first non-folding area of the display panel, and a second resin area of the resin, which corresponds to the second non-folding area of the display panel,
wherein the primarily hardening the resin comprises a first light irradiation process,
wherein the secondarily hardening the first resin area and the second resin area comprises a second light irradiation process and a third light irradiation process,
wherein the second light irradiation process is performed on a top surface of the first resin area along a [[fist]] first movement path, and
the third light irradiation process is performed on a top surface of the second resin area along a second movement path.
Previously-withdrawn claims 18-20 are canceled.
	18.	(Canceled).
	19.	(Canceled).
	20.	(Canceled).

	After the cancelation of claims 18-20, claims 1, 2, 4, 5, 7-15 and 17 are pending.

Response to Arguments
Applicant's amendments to the title have overcome the objection to the Specification set forth on page 2 under line item number 1 of the 09-02-21 OA.
Applicant's amendments to the independent claim 1 and 15 have overcome the prior-art rejections based at least in part by Lim set forth starting on page 3 under line item numbers 2, 3 and 4 of the 09-02-21 OA.

Allowable Subject Matter
Claims 1, 2, 4, 5, 7-15 and 17 are allowed.
The following is an examiner’s statement of reasons for allowance:
Independent claim 1 is allowed, because the prior art of record, singularly or in combination, fails to disclose or suggest, in combination with the other claimed elements in claim 1, 
wherein the secondarily hardening the first resin area and the second resin area comprises a second light irradiation process and a third light irradiation process,
wherein the second light irradiation process is performed on a top surface of the first resin area along a first movement path, and
the third light irradiation process is performed on a top surface of the second resin area along a second movement path.
Claims 2, 4, 5 and 7-14 are allowed, because they depend from the allowed independent claim 1.

Independent claim 15 is allowed, because the independent claim 15 has been amended to include the limitations of the previously-indicated allowable claim 16.
Claim 17 is allowed, because it depends from the allowed independent claim 15. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL JUNG whose telephone number is (408) 918-7554.  The examiner can normally be reached on 8 A.M. to 7 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano, can be reached on (571) 272-7925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/MICHAEL JUNG/Primary Examiner, Art Unit 2895                                                                                                                                                                                                        24 February 2022